 In theMatter ofCALORIC GASSTOVEWORKS and TOPTONFOUNDRYCOMPANY,INC.andINTERNATIONALMOLDERS'UNION OF NORTHAMERICA,LOCAL 114Case No. C-198.-Decided July 31, 1937Stove Manufacturing Industry-Settlement:agreement to comply with Act-Order:entered on stipulation.Mr. Samuel G. ZackandMr. Norman F. Edmundsfor the Board.Mr. Isaac Ash,of Philadelphia, Pa., andMr. Albert M. Roth,forthe respondents.Mr. William Potter Davis, Jr.,of Philadelphia, Pa., for CaloricGas Stove Works Employees Beneficial Association and ToptonFoundry Employees Union.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalMolders'Union of North America, Local 114, herein called theUnion, the National Labor Relations Board, herein called the Board,by StanleyW. Root, Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued and duly served its complaintdated June 18, 1937, against Caloric Gas Stove Works, Philadelphia,Pennsylvania,' and Topton Foundry Company, Inc., Topton, Penn-sylvania, the respondents herein, alleging that the respondents, inthe operation of their plant at Topton, Pennsylvania, had engagedin and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8, subdivisions (1), (2), (3), and (5)and Section 2, subdivisions (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint in substancealleged that the respondents, in 1936, sponsored the formation of theCaloric Gas Stove Works Employees Beneficial Association, and inFebruary 1937, the Topton Foundry Employees Union, both labororganizations within the meaning of Section 2, subdivision (5) ofthe Act; that at all times thereafter, the respondents have dominatedI The record shows that the respondents,NathanKlein,GustavKlein,Harry W. Klein,Meyer Klein, and Julius Klein are co-partners doing business under the firm name or styleof Caloric Gas Stove Works ; they maintain their general offices in Philadelphia, Penn-sylvania,and own all the stock of the Topton Foundry Company, Inc.168 DECISIONS AND ORDERS169and interfered with the administration of these organizations andhave contributed financial and other support thereto; that on Janu-ary 15, 1937, the respondents discharged, and have at all times sincethat date refused to reinstate 216 of their employees for the reasonthat they joined and assisted the Union, and engaged in concertedactivitieswith other employees in the plant of the respondents atTopton, for the purposes of collective bargaining and other mutualaid and protection; that the respondents have at all times refusedto bargain collectively with the Union as the representative of theirproduction employees in their plant at Topton, although the Unionhad been certified on December 11, 1936, as the exclusive representa-tive of such employees by Stanley W. Root, Regional Director forthe Fourth Region of the Board.On June 26, 1937, the respondentsfiled their answer denying the allegations of unfair labor practicesbut admitting that they are engaged in interstate commerce and arewithin the jurisdiction of the Board.Pursuant to notice, Henry J. Kent, duly designated by the Boardas Trial Examiner, conducted a hearing at Allentown, Pennsylvania,commencing on July 8, 1937, in which all of the parties appearedby counsel, including the Caloric Gas StoveWorks EmployeesBeneficial Association and the Topton Foundry Employees Union,whose motion to intervene was granted by the Trial Examiner.OnJuly 21, 1937, during the hearing, the following stipulations wereagreed upon by the Board, the Caloric Gas Stove Works and ToptonFoundry Company, Inc., and were offered in evidence and made apart of the record without objection:It is hereby stipulated by and between counsel for the respec-tive parties :1.The National Labor Relations Board may make findingsthat the respondents have engaged in unfair labor practices asalleged in the complaint issued by the Board on June 18, 1937, inthe above entitled matter.II. It is further stipulated that the Board may enter a ceaseand desist order in this case to the following effect;The respondent shall :1.Cease and desist from in any manner interfering with,restraining or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,as guaranteed under Section 7 of this Act;2.Cease and desist from threatening its employees with dis-charge if they engage in union activities and from carrying on 170NATIONAL LABOR RELATIONS BOARDpropaganda by the publication of newspaper advertisements, orotherwise against union activities in general and membershipin the International Molders' Union of North America, affiliatedwith the American Federation of Labor in particular; from inany manner inducing and causing citizens, civic bodies or publicofficials and its supervisory and other employees to interferewith, restrain or coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act; and from discouraging byany means membership in the International Molders' Union ofNorth America or any other labor organization of its employees'choosing.3.Cease and desist from in any manner dominating or inter-fering with the administration of the Caloric Gas Stove WorksEmployees Beneficial Association or the Topton Foundry Em-ployees Union or any other labor organization of its employees;from contributing financial aid or support to either of the saidorganizations; from recognizing or dealing in any manner withthe Caloric Gas Stove Works Employees Beneficial Associationor the Topton Foundry Employees Union or any group or com-mittee purporting to represent the said organizations; or from.forming or maintaining any groups or designating any individ-uals to act as the representatives of the employees for the pur-pose of collective bargaining respecting any of the terms orconditions of employment;4.Cease and desist from refusing to bargain collectively withthe International Molders' Union as the exclusive representativeof all their employees except those engaged in supervisory orclerical capacities in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.5.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act;(a)That the respondents will withdraw all recognition fromthe Caloric Gas Stove Works Employees Beneficial Associationand the Topton Foundry Employees Union as the representa-tives of their employees or any of them for the purpose of deal-ing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment ;(b)That the respondents will post notices in conspicuousplaces about their plants or mills at Topton, Pa., stating thatthe Caloric Gas Stove Works Employees Beneficial Associationand the Topton Foundry Employees Union are disestablishedas the representatives of their employees or any of them for thepurpose of collective bargaining and that the respondents willnot extend any recognition to such organizations; the, said no- DECISIONS AND ORDERS171tices to remain posted for at least thirty (30) consecutive daysfrom the date of posting;(c)That they will take every possible legal means to securethe surrender of the Charter of the Topton Foundry EmployeesUnion and do everything in their power to secure its dissolution ;(d)That they will personally inform in writing the officersof the Topton Foundry Employees Union and the Caloric GasStove Works Employees Beneficial Association that the NationalLabor Relations Board has made a finding that these organiza-tions have been formed and administered in violation of theNational Labor Relations Act and that they will not in anymanner deal with or recognize such organizations;(e)That they will inform all of their officials and agents,including superintendents, foremen and other supervisory em-ployees that they shall not in any manner approach employeesconcerning, or discuss with the employees, the question of theirlabor affiliation or threaten employees in any manner becauseof their membership in any labor organization in general, or theInternational Molders' Union in particular;(f)That the National Labor Relations Board has madea finding that they will upon request, bargain collectively withthe International Molders' Union of North America as the ex-clusive representative of all their employees at Topton exceptthose engaged in supervisory or clerical capacities in respect torates of pay, wages, hours of employment, and other conditionsof employment;(g) That they shall offer to their 216 employees whose namesappear on a list entitled "Appendix `A"' attached to the com-plaint above referred to, immediate, full and unconditional rein-statement to their former positions without prejudice to anyrights and privileges previously enjoyed by them; it being agreedthat the said 216 employees shall be offered reemployment onor before August 2, 1937.III. It is further stipulated that upon compliance with theorder of the Board as aforesaid within 30 days after date ofstipulation and upon notification to the Board of compliance withthe terms of the order, the International Molders' Union willwithdraw the charge and amended charge which it filed againstthe respondents herein on February 19, 1937, and June 11, 1937,and will request the Board to dismiss the complaint herein.ORDEROn the basis of the above stipulation, and pursuant to Section 10,subdivision (c) of the National Labor Relations Act, the National 172NATIONAL LABOR RELATIONS BOARDLabor Relations Board hereby orders. that the respondents, CaloricGas Stove Works and Topton Foundry Company, Inc., a corporation,their officers, agents, successors and assigns shall:1.Cease and desist :(a) From in any manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed under Section 7 of the Act;(b)From threatening their employees with discharge if theyengage in union activities and from carrying on propaganda by thepublication of newspaper advertisements, or otherwise against unionactivities in general and membership in the International Molders'Union of North America, affiliated with the American Federation ofLabor in particular; from in any manner inducing and causing citi-zens, civic bodies, or public officials, and their supervisory and otheremployees to interfere with, restrain, or coerce their employees in theexercise of the rights guaranteed in Section 7 of the Act; and fromdiscouraging by any means membership in the International Molders'Union of North America or any other labor organization of theiremployees' choosing;(c)From in any manner dominating or interfering with the ad-ministration of the Caloric Gas Stove Works Employees BeneficialAssociation or the Topton Foundry Employees Union or any otherlabor organization of their employees; from contributing financialaid or support to either of the said organizations; from recognizingor dealing in any manner with the Caloric Gas Stove Works Em-ployees Beneficial Association or the Topton Foundry EmployeesUnion or any group or committee purporting to represent the saidorganizations ; or from forming or maintaining any groups or desig-nating any individuals to act as the representatives of the employeesfor the purpose of collective bargaining respecting any of the termsor conditions of employment;(d)From refusing to bargain collectively with the InternationalMolders' Union as the exclusive representative of all their employeesexcept those engaged in supervisory or clerical capacities in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the Caloric Gas Stove WorksEmployees Beneficial Association and the Topton Foundry Em-ployees Union as the representative of their employees or any ofthem for the purpose of dealing with the respondents concerning DECISIONS AND ORDERS173grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment;(b)Post notices in conspicuous places about their plants or millsat Topton, Pennsylvania, stating that the Caloric Gas Stove WorksEmployees Beneficial Association and the Topton Foundry Em-ployeesUnion are disestablished as the representatives of theiremployees or any of them for the purpose of collective bargainingand that the respondents will not extend any recognition to such or-ganizations;the said notices toremainposted for at least thirty(30) consecutive days from the date of posting;(c)Take every possible legal means to secure the surrender ofthe Charter of the Topton Foundry Employees Union and do every-thing in their power to secure its dissolution;(d) Personally inform in writing the officers of the Topton FoundryEmployees Union and the Caloric Gas Stove Works EmployeesBeneficialAssociation that the National Labor Relations Boardhas made a finding that these organizations have been formed andadministered in violation of the National Labor Relations Act andthat they will not in any manner deal with or recognize such organ-izations ;(e) Inform all of their officials and agents, including superin-tendents, foremen, and other supervisory employees that they shallnot in any manner approach employees concerning, or discuss withthe employees, the question of their labor affiliation or threaten em-ployees in any manner because of their membership in any labororganization in general, or the International Molders' Union inparticular;(f)Upon request, bargain collectively with the InternationalMolders' Union of North America as the exclusive representative ofall their employees at Topton except those engaged in supervisoryor clerical capacities in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(g)Offer to their 216 employees whose names appear on a listentitled "Appendix `A"', attached hereto and made a part of thisorder, immediate, full, and unconditional reinstatement to theirformer positions without prejudice to any rights and privileges pre-viously enjoyed by them; it being agreed that the said 216 em-ployees shall be offered reemployment on or before August 2, 1937.CHAIRMAN MADDEN took no part in the consideration of, the aboveDecision.APPENDIX "A"Allender, RobertBauer,ClarenceBehm,IrvinBauer, DavidBoyer,TillmanBechtel,WilliamBauer,WoodrowBidlow,Arthur 174NATIONAL LABOR RELATIONS BOARDAPPENDIX "A"-ContinuedBauman, ErnestChristman, MiltonCunnis, AlbertDelong, HowardDelong, CharlesDelong,WalterDoll, ErnestGaby, DanielGeist, NormanHolland, GeorgeHilbert, CharlesBoyer, RalphGeist, Clarence D.Hilbert, Fred G.Heffner, PercyHelbert, ErnestKeiser, Paul J.Greenawald, StanelyKeiser,HowardKeller, ErnestKenney, JamesLehman, AbeAhn, IrwinBehm, WilliamBerstler,MiltonBlank, HaroldBoyer, DavidBurkert, LutherBailey, JohnBailey,WarrenCarl,Harry R.Conrad, ErnestDankle, GlenroyDeisher, EdnaDelong, AlvinDelong, JacobGeist, ElwoodGreenawald,WillardGeist, RaymondHilbert, VictorHeiter, EvelynDelong, GeorgeHilbert, JohnHertzog, GeorgeHilbert, JaredKeiser, Paul W.Keiser, EdwinKerchner, EdwinKeiser, KatherineKeller,HarryKunkle, GeorgeMiller, CurtisMoser, CharlesMuth, JosephMiller, SylvesterMiller,William R.Oswald, ClaudeO'Brein, PaulRoth, PaulReinert,Harvey S.Reichert, ErnestMiller, ArthurTworkoski, JohnSheetz, DanielShoemaker, RobertSmith, John M.Westwood, HenryShaner, HarveyBachman, Calvin J.Werst, ArthurWarmuth, ArthurLackner, AlfredFisher, CharlesWeidner, ElwoodReppert, Paul H.Werst, Raymond P.Raunzahn, GeorgeBlank,MorrisBoyer, PaulMengel,Wm.Mathew, ErvinPrice, JohnMoyer, PaulMerkle, Percy H.Merkle, HarveyNester, RusselOswald, Raymond D.Reinert, IsiaiahReinert, JohnReppert, HarryStump, CalvinSiegfried, EldaRader, RaymondRauenzahn,William P.Frederick, LesterStofflet,GeorgeSchmalient, FrankGreenawald,HermanSeip,PaulWerst,William O.Geist,Harry W.Lackner,BernardFisher, ReynoldKratzer,Norman H. DECISIONS AND ORDERSAPPENDIX "A"-ContinuedVergey, RaymondHeffner, ClarenceReese,WilliamSteffy, RalphHeffner, WebsterDerr, LeonSchleicha, PaulWeller, EmanuelWerst, ThomasSelfeis, JenningsReinert, John R.Warmuth, LawsonHoffman, HarveyWalbert, ClarenceShaner, Charles R.Schuler, JamesDelong, RaymondDelong, DanielMiller, John J.Muthard, HenryRothermel, GeorgeStevens, CliffordKoch,WarrenHeiter, CharlesBrinzenhoff, HaroldHeiser, CliffordReinert, FredAhn, ByronOswald, HenrySechler,HaroldAngstadt, MorrisDelong, ElwoodSzilli,Frank, Jr.Bachman, RalphAlecander,BenjaminBleiler, ThomasChristman, RalphDelong, FrancisHertzog, John R.Heiser, PaulHoanzel, FrankMoll, ErnestKern, SherwoodWack, William H.Long, John W.Kocher, FloydHeffner, PaulBreinsinger, NathanHertzog, JohnCarl,MerlinMiller,FrankHeffner, FredConrad, CharlesHass,WayneCroninger, GeorgeBauer, CharlesNest, RufusMoyer, HowardRhode, RussellWagner, JamesWehr, CharlesBauman, RalphLantz, PaulReifinger, JosephBreisinger,EugeneBohn, JamesDruckenmiller, RalphDry,WalterEck, EarlGeist,Herbert A.Gambler, RusselHilbert, FreemondHertzog, HerbertHilbert,EarlKercher, ElmerMiller,WalterMoyer, RobertOswald, ElmerReichard,Wm., Jr.Reinert, ElmerStoudt, John R.Schade, EdwinSheemaker, CharlesSnyder, ClarenceSchauer, HowardWeller, FrankFritz, JosephGeist,MiltonHenry, BoydHilbert, Earl F.Hilbert, GeorgeHilbert, LesterLatschaw, MiltonMiller,HarryMiller,HerbertPilgert,RalphReifinger, LloydReichard,Wm., Sr.Showalter, RoyStump, IraSmith,WalterStettler, SamuelTrumbauer, ArthurReichart, Adam175